DETAILED ACTION
This is responsive to the application filed 29 June 2020.
Claims 1-18 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 3-5 of claim 4, the limitation “the second sound information that includes a phoneme sequence obtained by changing a phoneme sequence of a voice accepted in the accepting” lacks proper antecedent basis. It is believed it should be interpreted as ‘wherein the second sound information [[that]] includes a phoneme sequence obtained by changing a phoneme sequence of a voice accepted in the accepting’.
In lines 2-6, claim 5 recites “display … a character string … as correction candidates”. It is unclear how a single character string may be displayed as a plurality of correction candidates. In order to overcome this issue and for consistency, claims 5-6 are interpreted as:
Claim 5:
The recording medium according to claim 1, wherein in the correcting, the display is caused to display a character string corresponding to a phoneme sequence included in the second sound information and a plurality of character strings corresponding to [[a]] phoneme sequences obtained by changing the phoneme sequence included in the second sound information as correction candidates for a character string in the sentence corresponding to the specified portion.
Claim 6:
The recording medium according to claim 5, wherein in the correcting, the character string of the specified portion is replaced with a character string selected by a user from [[a]] the plurality of character strings of the correction candidates displayed on the display.
Claims 6-7 are rejected for depending upon a rejected claim without overcoming the parent claim’s deficiencies.
In lines 1-2 of claim 9, the limitation “the breakpoint of the voice” lacks proper antecedent basis. It is believed the claim should depend upon claim 8 and will be interpreted as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6 and 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aravamudan et al. (US PGPub 2014/0337370).
Claim 1:
Aravamudan discloses a non-transitory computer-readable recording medium having stored therein a program for causing a computer to execute processing ([0011]) comprising: 
accepting input of sounds (second input) after causing a display to display a sentence (full sentence) including a plurality of words (“the user types and/or speaks a full sentence containing two portions of input having high importance measures: Java programmers 409 and Bolton area 410. In some embodiments, the present system … also visually highlights the portions of interest (exchange 402) to enable easy editing for the user. The present system receives a second input from the user”, [0041], see also Fig. 4, steps 401-403, please note that the second input may include the user speaking “Boston area”); 
acquiring first sound information being information concerning sounds corresponding to the sentence; acquiring second sound information concerning the accepted sounds (“The present system infers that the user intends to alter the first input (exchange 401) using a second input. For example, the present system infers that the user intends to alter the first input based on determining a similarity between the second input and the corresponding input portion of the first input”, [0041]); specifying a portion in the first sound information having a prescribed similarity to the second sound information (“The similarity may be …  based on detecting similar variations such as phonetic variations between the second input and corresponding input portion”, [0041], please note that sound information (e.g. phonetic ) corresponding to the inputs need to be acquired before similarity is determined); and 
correcting a character string in the sentence corresponding to the specified portion based on a character string corresponding to the second sound information (“the user fixes the recognition error by speaking the second input 411 "Boston area"”, [0041], see also Fig. 4, step 404).
Claim 2:
Aravamudan discloses the recording medium according to claim 1, wherein the portion is specified in the specifying based on a similarity of a phoneme sequence included in the first sound information to a phoneme sequence included in the second sound information (“The similarity may be …  based on detecting similar variations such as phonetic variations between the second input and corresponding input portion”, [0041]).
Claim 5:
Aravamudan discloses the recording medium according to claim 1, wherein in the correcting, the display is caused to display a character string corresponding to a phoneme sequence included in the second sound information and a plurality of character strings corresponding to phoneme sequences obtained by changing the phoneme sequence included in the second sound information as correction candidates for a character string in the sentence corresponding to the specified portion (“the user fixes the recognition error by speaking the second input 411 "Boston area" again, or by choosing from a list of variants of "Bolton," one variant being "Boston."”, [0041]).
Claim 6:
Aravamudan discloses the recording medium according to claim 5, wherein in the correcting, the character string of the specified portion is replaced with a character string selected by a user from a plurality of character strings of the correction candidates displayed on the display (“the user fixes the recognition error by speaking the second input 411 "Boston area" again, or by choosing from a list of variants of "Bolton," one variant being "Boston."”, [0041]).
Claim 8:
Aravamudan discloses the recording medium according to claim 1, wherein the sentence is divided into a first range and a second range based on at least one of the number of words in the sentence, the number of characters in the sentence, and a breakpoint of a voice when the sentence is generated by voice recognition so as to display information indicating the first range (“the user types and/or speaks a full sentence containing two portions of input having high importance measures: Java programmers 409 and Bolton area 410”, [0041], see also “identifying the one or more phrase boundaries is based at least in part on at least one of (a) an identified disfluency from the user in the first input, (b) grammar rules applied to the first input, (c) the importance measure of the portion of the first input, (d) at least one previous conversational interaction with the user, and (e) a user preference signature …The disfluency may include a pause in speech input, an auditory time filler in speech input, and/or a pause in typing input”, [0012]), and the specifying specifies a portion of the first sound information corresponding to the first range, the portion having a prescribed similarity to the second sound information (“The similarity may be …  based on detecting similar variations such as phonetic variations between the second input and corresponding input portion”, [0041]).
Claim 9:
Aravamudan discloses the recording medium according to claim 8, wherein the breakpoint of the voice is at least one of a mute segment (pause) and change in speaker of the voice ([0012]).
Claim 10:
Aravamudan discloses the recording medium according to claim 1, wherein the specifying the portion automatically specifies the portion without user input (“The similarity may be …  based on detecting similar variations such as phonetic variations between the second input and corresponding input portion”, [0041], please not the detecting is automatically performed).
Claim 11:
Aravamudan discloses the recording medium according to claim 1, wherein the specified portion is at least one of a plurality of targets for correction within a character string created from the accepted sound, the plurality of targets for correction being automatically specified by the specifying (“the user fixes the recognition error by speaking the second input 411 "Boston area" again, or by choosing from a list of variants of "Bolton," one variant being "Boston."”, [0041]).
Claim 12:
Aravamudan discloses the recording medium according to claim 1, wherein the specified portion is shorter in length than the acquired first sound information ([0041], note that in “Bolton area” only Bolton is misrecognized and corrected to Boston).
Claims 13-15:
Aravamudan discloses an information processing apparatus for transcription comprising: a memory, and a processor coupled to the memory ([0011]) and configured to perform a process including the steps executed by the computer of claims 1, 8 and 10 as shown above.
Claims 16-18:
Aravamudan discloses an information processing method for transcription performed by a computer, the method comprising the steps executed by the computer of claims 1, 8 and 10 as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aravamudan et al. (US PGPub 2014/0337370) in view of Ohmura et al. (US PGPub 2014/0303975).
Claim 3:
Aravamudan discloses the recording medium according to claim 1, wherein the portion is specified in the specifying based on a similarity of the first sound information to the second sound information (“The similarity may be …  based on detecting similar variations such as phonetic variations between the second input and corresponding input portion”, [0041]).
Aravamudan does not explicitly disclose wherein the similarity is of a waveform of a voice included in the first sound information to a waveform of a voice included in the second sound information.
In a similar system determining a similarity between a first sound information and a second sound information, Ohmura discloses wherein the similarity is of a waveform of a voice included in the first sound information to a waveform of a voice included in the second sound information (“a degree of similarity may be determined by comparing a waveform of a voice signal serving as a source with a waveform corresponding to each keyword”, [0134]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute Aravamudan’s voice similarity determination with Ohmura’s to yield the predictable result of determining Aravamudan’s similarity by comparing a waveform of a voice included in the first sound information to a waveform of a voice included in the second sound information because such determination is one of well-known methods of calculating a degree of similarity between voice signals (see Ohmura, [0134]).


Allowable Subject Matter
Claims 4 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, individually or in combination, does not disclose wherein the claimed portion is specified in the specifying based on a phoneme sequence included in the first sound information and the second sound information that includes a phoneme sequence obtained by changing a phoneme sequence of a voice accepted in the accepting, the changing the phoneme sequence is based on history information concerning false recognition of phoneme sequences as claimed in combination with the other features in claim 4.
Also, the prior art of record, individually or in combination, does not disclose wherein when a specific word is included in a first correction candidate included in the plurality of correction candidates, a second correction candidate obtained by replacing the specific word included in the first correction candidate with a different word is displayed while associating the second correction candidate with the first correction candidate, and when the second correction candidate is selected by the user, the specified portion is replaced with a character string of the second correction candidate as claimed in combination with the other features in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gopinath et al. (US PGPub 2008/0243514) discloses a user interface, and associated techniques, that permit a fast and efficient way of correcting speech recognition errors, or of diminishing their impact. The user may correct mistakes in a natural way, essentially by repeating the information that was incorrectly recognized previously.
Labsky et al. (US PGPub 2012/0304057) discloses techniques for error correction using a history list comprising at least one misrecognition and correction information associated with each of the at least one misrecognitions indicating how a user corrected the associated misrecognition. The techniques include converting data input from a user to generate a text segment, determining whether at least a portion of the text segment appears in the history list as one of the at least one misrecognitions, if the at least a portion of the text segment appears in the history list as one of the at least one misrecognitions, obtaining the correction information associated with the at least one misrecognition, and correcting the at least a portion of the text segment based, at least in part, on the correction information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657